   Case: 2:18-cr-00053-EAS Doc #: 166 Filed: 12/01/20 Page: 1 of 6 PAGEID #: 608




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                 Case No. 2:18-cr-53(4)
              Plaintiff,                         JUDGE EDMUND A. SARGUS, JR.

       v.

ROBERT A. PETTY,

              Defendant.

                                   OPINION AND ORDER

       Currently pending before the Court are Defendant Robert Petty’s (“Defendant”) Motions

for Compassionate Release (ECF Nos. 155, 162). The Government opposes Defendant’s motions

(ECF No. 164). For following reasons, Defendant’s Motions (ECF Nos. 155, 162) are DENIED.

                                               I.

       On August 2, 2018, Defendant pleaded guilty to one count of unlawful possession of a

firearm, in violation of 18 U.S.C. § 922(g). (ECF No. 69.) Defendant appeared before the Court

for sentencing on April 4, 2019 and was sentenced to 50 months’ imprisonment followed by a

three-year term of supervised release.    (ECF No. 143.) Due to the COVID-19 pandemic,

Defendant now asks the Court for a compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(See ECF Nos. 155, 162.)

                                               II.

       Since Congress passed the Sentencing Reform Act of 1984, federal law has authorized

courts to reduce the sentences of federal prisoners with extraordinary health concerns and other

hardships, but only under very limited circumstances. See United States v. Ruffin, 978 F.3d 1000,

2020 U.S. App. LEXIS 33689, at *8 (6th Cir. 2020); see also Pub. L. No. 98–473, ch. II(D)
   Case: 2:18-cr-00053-EAS Doc #: 166 Filed: 12/01/20 Page: 2 of 6 PAGEID #: 609




§ 3582(c)(1)(A), 98 Stat. 1837 (1984). Prior to the passage of the First Step Act of 2018, a district

court could grant compassionate release sentence reductions only upon motion by the Director of

the Bureau of Prisons (“BOP”). See id.

       On December 21, 2018, Section 603(b) of the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194, modified 18 U.S.C. § 3582(c)(1)(A) to allow a sentencing court to reduce an imposed

sentence. The statute provides:

       The court may not modify a term of imprisonment once it has been imposed except
       that—in any case—the court, upon motion of the Director of the Bureau of prisons,
       or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendants’ facility, whichever is earlier, may reduce the term
       of imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
           a reduction is consistent with applicable policy statements issued by the
           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

       As the Court of Appeals explained in Ruffin, the statute contains “three substantive

requirements for granting relief.” Ruffin, 2020 U.S. App. LEXIS 33689, at *9. First, the court

must initially find that “extraordinary and compelling reasons warrant such a reduction.” Id.

(citing § 3582(c)(1)(A)). Second, before granting a reduced sentence, the Court must find “that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Id. at *11. But district courts may skip this second step and have “full discretion to

define ‘extraordinary and compelling’ without consulting the policy statement U.S.S.G. § 1B1.13”

when an incarcerated person files the motion for compassionate release, because § 1B1.13 is not

an “applicable” policy statement when an incarcerated person files the motion. United States v.

                                                 2
   Case: 2:18-cr-00053-EAS Doc #: 166 Filed: 12/01/20 Page: 3 of 6 PAGEID #: 610




Jones, — F.3d —, No. 20-3701, 2020 WL 6817488, at *8–9 (6th Cir. Nov. 20, 2020). Third and

finally, even if the Court finds that extraordinary and compelling reasons exist, the Court may not

grant a release before considering the sentencing factors set forth in § 3553(a). Ruffin, 2020 U.S.

App. LEXIS 33689, at *12. This last step gives the Court “substantial discretion” in deciding

whether to reduce or modify a sentence. Id.

                                           III.

       Defendant moves the Court for a compassionate release. He submits that he has asthma

and Hepatitis C, and that these health conditions that put him at an elevated risk of contracting a

serious case of COVID-19. (ECF No. 162 at 2– 5.) Defendant is incarcerated at FCI Beckley,

which had 35 active cases of COVID-19 among inmates when Defendant filed his most recent

motion on November 6, 2020. (Id. at 3.) He argues that his health conditions and the increased

risk of contracting a severe case of COVID-19 while incarcerated at FCI Beckley amount to

extraordinary and compelling circumstances. (Id. at 9.) As such, Defendant requests that this

court reduce his sentence to time served and immediately place him on supervised release, with

the condition that he be placed on home confinement through the remainder of his custodial term.

(Id. at 20.) Defendant requested that the warden grant him compassionate release on September

15, 2020. (Id. at 13.) The warden denied Defendant’s request on September 18, 2020 and

Defendant administratively appealed on September 24, 2020. (Id.) The BOP denied Defendant’s

administrative appeal on October 1, 2020. (Id.) Defendant has satisfied the administrative

requirements of § 3582(c)(1)(A); therefore, the Court has authority to decide this motion.

       The Government opposes Defendant’s release. The Government acknowledges that

COVID-19 has impacted FCI Beckley, but argues that Defendant only offers “speculative concern

over potential harm in his present situation” and that “many in society are operating under many



                                                  3
   Case: 2:18-cr-00053-EAS Doc #: 166 Filed: 12/01/20 Page: 4 of 6 PAGEID #: 611




of the same concerns” as Defendant. (ECF No. 164 at 6.) Further, the Government argues that

the sentencing factors set forth in 18 U.S.C. § 3553(a) weigh against granting Defendant a

compassionate release. (Id. at 7.)

       When an inmate files a motion for compassionate release—as Defendant has done here—

the Court has “full discretion to define ‘extraordinary and compelling’” and is not bound by the

reasons listed in policy statement § 1B1.13. Jones, 2020 WL 6817488, at *9.           In defining

“extraordinary and compelling,” many courts have held that a generalized risk of contracting

COVID-19 while incarcerated is not extraordinary and compelling. United States v. Jent, No. CR

6:13-026-DCR, 2020 WL 6829760, at *1 (E.D. Ky. Nov. 20, 2020); see also United States v. Pratt,

No. 16-CR-20677-5, 2020 WL 6382864, at *4 (E.D. Mich. Oct. 30, 2020) (denying compassionate

release to a 23-year-old inmate with asthma); United States v. Cleveland, No. 1:17-CR-29, 2020

WL 6119416, at *2 (N.D. Ohio Oct. 16, 2020) (denying compassionate release to 37-year-old

inmate with Hepatitis C and anxiety). Likewise, “medically managed serious health conditions,

paired with a generalized fear of COVID-19, [fall] short of ‘extraordinary and compelling reasons’

justifying release[.]” United States v. Huffaker, No. 3:16-CR-100, 2020 WL 5995499, at *3 (E.D.

Tenn. Oct. 9, 2020) (citing United States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D.

Mich. May 7, 2020)).

       In this case, Defendant has only demonstrated that he has a generalized risk of contracting

COVID-19. Defendant is 34 years old and does not suffer from any medical conditions that

conclusively put him at an increased risk of contracting severe COVID-19. The CDC indicates

that individuals who have Hepatitis C “might” be at an increased risk of contracting a severe case

of COVID-19. 1 Similarly, the CDC states that individuals with “moderate to severe asthma”


       1
         CDC, What to Know About Liver Disease and COVID-19, Coronavirus Disease 2019 (COVID-
19) (Nov. 20, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-
                                                4
   Case: 2:18-cr-00053-EAS Doc #: 166 Filed: 12/01/20 Page: 5 of 6 PAGEID #: 612




“may” be at a risk of getting severe COVID-19. 2 And Defendant’s medical records show that the

BOP is equipped to provide Defendant any needed medical care for these conditions. (See ECF

No. 162-1.)

        The Court is mindful that the situation at FCI Beckley is worsening. FCI Beckley had 35

active cases among inmates when Defendant filed this motion. Just four weeks later, FCI Beckley

now has 154 confirmed active cases among inmates. 3 The Court does not downplay the risk

COVID-19 poses to those at FCI Beckley. However, the spread of COVID-19 is not happening

only in BOP facilities. COVID-19 continues to spread at alarming rates across America, especially

in Ohio. 4 As COVID-19 cases continue to spike, it is unknown to what degree removing

Defendant from confinement would lessen his risk of contracting COVID-19. This unfortunate

reality makes Defendant’s case for an early release even less compelling. The BOP has taken

several steps to mitigate the spread of COVID-19 within its facilities over the last nine months and

should continue these efforts for as long as COVID-19 poses a threat to those in its care. 5

        The Court commends Defendant for the steps he has taken toward rehabilitation while

incarcerated. But Defendant’s Hepatitis C and asthma bundled with the general risk of contracting

COVID-19 do not surmount the high bar of “extraordinary and compelling” set forth in §

3582(c)(1)(A)(i). See Pratt, 2020 WL 6382864, at *4; Cleveland, 2020 WL 6119416, at *2.




disease.html (“Currently, we have no information about whether people with hepatitis B or hepatitis C are
at increased risk for getting COVID-19 or having severe COVID-19.”)
         2
           CDC, People with Moderate to Severe Asthma, Coronavirus Disease 2019 (COVID-19) (Nov.
20, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.
         3
           BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited Nov. 27, 2020).
         4
           Ohio Department of Health, COVID-19 Dashboard,
https://coronavirus.ohio.gov/wps/portal/gov/covid-19/dashboards/overview/ (last visited November 30,
2020).
         5
           BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited Nov. 27, 2020).
                                                   5
  Case: 2:18-cr-00053-EAS Doc #: 166 Filed: 12/01/20 Page: 6 of 6 PAGEID #: 613




                                          IV.

      Accordingly, Defendant’s Motions for Compassionate Release (ECF Nos. 155, 162) are

DENIED.

      IT IS SO ORDERED.


12/1/2020                                s/Edmund A. Sargus, Jr.
DATE                                     EDMUND A. SARGUS, JR.
                                         UNITED STATES DISTRICT JUDGE




                                           6
